— Determination unanimously modified on the law and as modified confirmed without costs, in accordance with the following memorandum: While the record supports the determination of discrimination made by the Commissioner of the New York State Division of Human Rights, it does not support the Commissioner’s award for mental anguish. Complainant testified that she was upset for approximately one month following petitioners’ refusal to rent her an apartment. She further indicated that during this period she suffered from headaches, for which she took aspirin. Complainant sought no medical treatment. The Administrative Law Judge awarded complain*531ant $1,500 in compensatory damages for mental anguish, which was increased by the Commissioner to $10,000. This award is grossly excessive. Accordingly, we reduce the award of damages for mental anguish to $1,500 (see, e.g., Matter of Board of Educ. v State Div. of Human Rights, 109 AD2d 988, 990-991). (Executive Law § 298 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present— Callahan, J. P., Doerr, Boomer, Balio and Lawton, JJ.